

WILLIAM GANZ ROCKETinfo EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”), effective as of July 26, 2007, by
and between Rocketinfo, Inc., a Delaware corporation (the “Company”), having an
address of 3101 West Coast Highway, Newport Beach, California 92660, and William
Ganz (the “Employee”), residing at 1427 Goodman Ave., Redondo Beach, CA. 90208.


WITNESSESTH:


WHEREAS, the Company wishes to employ the Employee and the Employee is willing
to be so employed and to render services to the Company, all upon the terms and
subject to the conditions contained herein;


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties agree as follows:


1. Employment. Subject to and upon the terms and conditions contained in this
Agreement, the Company hereby agrees to employ Employee and Employee agrees to
enter the employ of the Company, for the period set forth in Paragraph 2 hereof,
to render the services to the Company, its affiliates and/or subsidiaries
described in Paragraph 3 hereof.


2. Term. Employee’s term of employment (the “Agreement Term”) under this
Agreement shall commence on the date hereof (the “Agreement Date”) and shall
continue for a period through and including July 31, 2008, unless extended in
writing by both parties or earlier terminated pursuant to the terms and
conditions set forth herein.


3. Duties. 


(a) Employee shall be employed as the Company’s President. In his capacity as
President, Employee shall have the customary powers, responsibilities and
authorities of presidents of corporations of the size, type and nature of the
Company, including that of a public company. It is agreed that Employee shall
perform his services principally in the Company’s Newport Beach, California
offices, as well as in the offices of the Company’s affiliates and/or
subsidiaries, as required by his duties and responsibilities, or in any other
location mutually agreeable to the parties.


(b) Employee shall report to the Board of Directors (the “Board”) of the Company
or any other more senior executive officers appointed by the Board and agree to
abide by all bylaws and applicable policies of the Company promulgated from time
to time by the Board.


4. Exclusive Services And Best Efforts. Employee shall devote all of his working
time, attention, best efforts and ability during regular business hours
exclusively to the service of the Company, its affiliates and subsidiaries
during the term of this Agreement. Nothing shall preclude Employee from (i)
engaging in charitable activities and community affairs or (ii) managing his
personal investments and affairs; provided, however, that such activities do not
materially interfere with the proper performance of his duties and
responsibilities as an employee of the Company.


 
 

--------------------------------------------------------------------------------

 
 
5. Compensation. As compensation for his services and covenants hereunder, the
Company shall pay Employee the following:


(a) Salary.  The Company shall pay Employee a salary (the “Salary”) at the rate
of $180,000 per year. The Salary will increase to $240,000 per year once the
Company has 100 new clients paying a minimum of $1,500 per month, counting any
new clients signed on after January 1st, 2007. The Salary shall be payable in
accordance with the regular payroll practices of the Company.


(b) Bonus.  The Company shall pay Employee annual bonus compensation (the
“Annual Bonus”) in an amount up to a maximum of 30% of Salary based upon
Employee’s achievement of certain performance goals established by the Board in
consultation with Employee, including the profitability of the Company. The
Board shall calculate the Annual Bonus and, if and to the extent awarded, such
Annual Bonus shall be payable within forty five (45) days of the completion of
the Company’s fiscal year. At the discretion of the Board, Employee may be
entitled to additional bonuses based upon the evaluation of Employee and his
performance by the Board.


c) Stock Options.  Upon execution and delivery of this Agreement, the Company
shall grant to Employee non-qualified options (the “Options”) to purchase up to
2,500,000 shares of the common stock, par value $.001 per share (the “Common
Stock”), subject to the terms and conditions of the Company’s 2006 Stock Plan
and the standard form of option agreement thereunder, both of which are attached
as Exhibit A hereto. The Options shall have an exercise price per share equal to
the fair market value of the Common Stock on the date of this Agreement and
shall vest on the date of this signed Agreement. The Company will assign to
Employee its right to acquire 450,000 shares from Marco Hegyi at a price of
$0.30 per share exercisable on or before December 31st, 2007. In addition, the
company may grant to Employee (from time to time) options to purchase shares of
the Company’s Common Stock or other equity awards pursuant to the terms of any
Company stock incentive plan(s) then in effect. Such options or other equity
awards shall have such terms and conditions as shall be determined by the Board.
When executed, this agreement will replace any existing employee stock plan
agreement for this employee.


6. Business Expenses. Employee shall be reimbursed by the Company for those
business expenses incurred by him, which are reasonable and necessary for the
Employee to perform his duties under this Agreement, upon submission of such
accounts and records as may reasonably be required by the policies established
from time to time by the Company.


 
2

--------------------------------------------------------------------------------

 
 
7. Confidentiality. Employee shall keep confidential, except as the Company may
otherwise consent in writing, and not disclose or make any use of except for the
benefit of the Company and in no way harmful to the Company, at any time either
during the term of this Agreement or thereafter, any trade secrets, knowledge,
data, intellectual property or other information of the Company relating to the
Company and its businesses in whatever form, tangible or intangible, including,
without limitation, information regarding cost of new accounts, customer lists,
customer activity rates and other customer information, technology (hardware and
software), discoveries, processes, algorithms, mask works, strategies, products,
processes, know how, technical data, designs, formulas, test data, business
plans, marketing plans and advertising results, research, product plans,
financial data and information or other subject matter pertaining to any
business of the Company or any of its clients, customers, consultants, licensees
or affiliates which Employee may produce, obtain or otherwise learn of during
the course of Employee’s performance of services (collectively the “Confidential
Information”). Employee shall not deliver, reproduce, or in any way allow any
such Confidential Information to be delivered to or used by any third parties
without the specific direction or consent of a duly authorized representative of
the Company, except in connection with the discharge of his duties thereunder.
Confidential Information shall not include information that: (a) was disclosed
to Employee by a third party who did not obtain the same directly or indirectly
from the Company; (b) was known by Employee (in writing) prior to disclosure by
Company; (c) constitutes information approved for release by written
authorization of the Company; (d) constitutes information whose disclosure is
required by law or order of any court, agency, arbitrator or other governmental
body; or (e) has been made publicly available or generally available to the
applicable industry by the Company. The terms of this paragraph shall survive
termination of this Agreement.


8. Return of Confidential Material. Upon the completion or other termination of
Employee’s services for the Company, Employee shall promptly surrender and
deliver to the Company all records, materials, equipment, drawings, documents,
notes and books and data of any nature pertaining to any invention, trade secret
or Confidential Information of the Company or to Employee’s services, and
Employee will not take with him any description containing or pertaining to any
Confidential Information, knowledge or data of the Company which Employee may
produce or obtain during the course of his services. The terms of this paragraph
shall survive termination of this Agreement.


9. Assignment of Inventions. 


(a) Employee agrees that all of the products and proceeds of Employee’s services
hereunder, including but not limited to, all processes, technologies,
inventions, formulae, methods, materials, ideas, discoveries, concepts, formats,
suggestions, developments, arrangements, packages, programs and other
intellectual properties, whether patentable or not (collectively the “Work
Product”), that Employee may acquire, obtain, develop or create in connection
with Employee employment hereunder and during the Agreement Term shall belong to
the Company. Employee further agrees to: (i) promptly disclose such Work Product
to the Company; (ii) assign to the Company, without additional compensation, all
patents and other rights to such Work Product in the United States and foreign
countries; (iii) sign all papers necessary to carry out the foregoing and to
evidence, establish, maintain, perfect, protect and enforce or defend the
Company’s right, title, and interest in or to any such Word Product; and (iv)
give assistance, if reasonably requested, including testimony, in any proceeding
to obtain, maintain, defend or enforce rights to the Work Product, if
applicable.


 
3

--------------------------------------------------------------------------------

 
 
(b) Employee agrees and understands that, if any Work Product is described in a
patent application or is disclosed to third parties, directly or indirectly, by
Employee within two (2) years after the termination of Employee’s employment
with the Company, it is presumed that the Work Product was conceived of or made
during the Agreement Term, unless Employee can establish the contrary.


(c) Employee agrees not to assert any rights to any Work Product as having been
made or acquired by Employee prior to the commencement of employment with the
Company, except for with respect to Work Product, if any, disclosed to the
Company in writing prior to the commencement of employment pursuant to this
Agreement.


10. Other Obligations; Certain Representations.


(a) Employee acknowledges that the Company from time to time may have agreements
with other persons which impose obligations or restrictions on the Company made
during the course of work there under or regarding the confidential nature of
such work. Employee will be bound by all such obligations and restrictions and
will take all action necessary to discharge the obligations of the Company there
under.


(b) All of Employee’s obligations under this Agreement shall be subject to any
applicable agreements with, and policies issued by the Company to which Employee
is subject, that are generally applicable to the five highest paid executives of
the Company.


(c) Employee represents and warrants that he has the legal capacity to enter
into this Agreement, is under no employment contract, bond, confidentiality
agreement, non-competition agreement, or any other obligation that would violate
or be in conflict with the terms and conditions of this Agreement or encumber
his performance of duties assigned to him by the Company. Employee further
represents and warrants that he has not signed or committed to any employment or
consultant duties or other obligations that would divert his full attention from
or conflict with from the duties assigned to him by the Company.


(d) Employee holds all licenses required by the NASD, all applicable self
regulatory organizations, and all federal and state securities and other laws
necessary to perform services to the Company as contemplated by this Agreement.
All such licenses are in full force and effect, and Employee covenants to take
such action as is necessary to maintain all such licenses in full force and
effect during the term of this Agreement.


11. Trade Secrets of Others. Employee represents that his performance of all the
terms of this Agreement as employee to the Company does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Employee in confidence or in trust, and Employee will not disclose
to the Company, or allow the Company to use, any confidential or proprietary
information or material belonging to any other person or entity. Employee will
not enter into any agreement, either written or oral, which is in conflict with
this Agreement.


 
4

--------------------------------------------------------------------------------

 
 
12. Employee Benefits. During the Agreement Term, the Employee shall be entitled
to such insurance, disability and health and medical benefits and be entitled to
participate in such retirement plans or programs as generally made available to
employees of the Company pursuant to the policies of the Company; provided that
the Employee shall be required to comply with the conditions attendant to such
coverage by such plans and shall comply with and be entitled to benefits only in
accordance with the terms and conditions of such plans. The Employee shall also
be entitled to four (4) weeks paid vacation each year at such times as does not
interfere with Employee’s performance of his duties hereunder; provided,
however, that Employee may not schedule more than two (2) consecutive weeks of
vacation and provided, further, however, Employee shall not be entitled to pay
in lieu of vacation. Up to a maximum of five (5) unused vacation days may be
carried forward to subsequent years. Furthermore, Employee will be entitled to
all federal holidays each calendar year. The Company will notify Employee on or
about the beginning of each calendar year with respect to the holiday schedule
for that year. The Company may withhold from any benefits payable to the
Employee all federal, state, local and other taxes and amounts as shall be
permitted or required pursuant to law, rule or regulation.


13. Death And Disability. 


(a) The Agreement Term shall terminate on the date of Employee’s death, in which
event the Employee’s Salary, a pro rata portion of the Annual Bonus, if any, in
respect of the actual number of months worked in such fiscal year and
reimbursable expenses and benefits owing to Employee through the date of
Employee’s death shall be paid to his estate. Employee’s estate will not be
entitled to any other compensation upon termination of this Agreement pursuant
to this Paragraph 12(a).


(b) If, during the Agreement Term, in the opinion of a duly licensed physician
acceptable to the Employee and the Company, the Employee because of physical or
mental illness or incapacity shall become substantially unable to perform the
duties and services required of him under this Agreement for a period of one
hundred and twenty (120) or more consecutive days or an aggregate of six (6)
months in any twelve-month period (the “Disability”), the Company may, upon at
least thirty (30) days’ prior written notice (given at any time after the
expiration of such period) to the Employee of its intentions to do so, terminate
this Agreement as of such date as may be set forth in the notice. In case of
such termination, the Employee shall be entitled to receive his Salary, a pro
rata portion of his Annual Bonus, in any, in respect of the actual number of
months worked in such fiscal year and reimbursable expenses and benefits owing
to the Employee through the date of termination. Employee will not be entitled
to any other compensation upon termination of this Agreement pursuant to this
Paragraph 12(b).


14. Termination For Cause. 


(a) The Company may terminate Employee under this Agreement only for Cause (as
hereinafter defined), Disability or the death of Employee during the Agreement
Term. Upon such termination, the Company shall be released from any and all
further obligations under this Agreement, except that the Company shall be
obligated to pay Employee the Salary and reimbursable expenses and benefits
owing to the Employee through the date of termination.


 
5

--------------------------------------------------------------------------------

 
 
(b) As used herein, the term “Cause” shall mean:


(i) a material breach or material default by Employee of the terms of (A) this
Agreement (except any such breach or default that is caused by the Disability or
death of Employee), which breach or default remains uncured after twenty (20)
days following Employee’s receipt from the Company of written notice specifying
such breach or default or (B) any material policy of the Company (including,
without limitation, the Company’s policies with respect to insider trading and
other trading activities);


(ii) gross negligence or willful misconduct by Employee or the breach of a
fiduciary duty of Employee to the Company in the performance of his duties
hereunder;


(iii) the commission by Employee of an act of fraud, embezzlement or any other
crime by Employee in the performance of his duties as an employee hereunder; or


(iv) conviction of Employee of a felony or any other crime that could materially
interfere with the performance of Employee’s duties hereunder or materially
damages the reputation of the Company.


15. Termination Without Cause. Notwithstanding anything to the contrary herein,
including without limitation Paragraph 2 hereof, the Company may terminate
Employee without Cause at any time. Upon any such termination, Employee shall be
entitled to four (4) months’ Salary (in an aggregate amount not to exceed
$80,000), a pro rata portion of the Annual Bonus, if any, in respect of the
actual number of months worked in such fiscal year and reimbursable expenses and
benefits owing to the Employee through the date of termination.


16. Change of Control and Good Reason.


(a)  In the event that there occurs a “Change In Control” (as defined below)
during the term of this Agreement and as a result thereof the Employee resigns
for Good Reason or this Agreement is terminated within ninety (90) days of such
Change in Control, the Company expressly agrees that upon such resignation or
termination, the Company shall pay to the Employee a sum equal to the Salary due
Employee for four (4) months (in an aggregate amount not to exceed $80,000) and
any Annual Bonus due and not yet paid as of the Termination Date. As used
herein, the term “Change In Control” shall mean, subject to Section 14(b)
hereof, either



 
(i)
any Person (as such term is used in Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes in a single
transaction or series of transactions the beneficially owner (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of 40% or
more of the combined voting power of the Company’s (then) outstanding securities
(the “Voting Securities”); provided, however, the acquisition of Voting
Securities in a Non-Control Acquisition (as herein defined) shall not constitute
a Change In Control. A “Non-Control Acquisition” shall mean an acquisition of
Voting Securities by: (i) an employee benefit plan (or a trust associated
therewith) maintained by (x) the Company or (y) any entity whose voting
securities are majority-owned by the Company or (ii) the Company or a subsidiary
thereof;



 
6

--------------------------------------------------------------------------------

 
 

 
(ii)
individuals who, on the date of this Agreement, constitute the Board cease for
any reason to constitute at least a majority thereof; provided, however, that
any individual becoming a director subsequent to the date hereof whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least a majority of the directors then comprising the incumbent Board
shall be considered as though such individual were a member of the incumbent
Board;




 
(iii)
approval by the stockholders of the Company of a merger, consolidation or
reorganization whereby (A) the Company’s stockholders prior to the transaction
or series of transaction hold less than 50% of the Voting Securities of the
surviving corporation and (B) the Company’s incumbent Board prior to the
transaction or series of transactions comprises less than a majority of the
Board of the surviving corporation;




 
(iv)
a sale of all or substantially all of the assets of the Company in one
transaction or a series of transactions other than by way of a public offering
of the Company’s securities;




 
(v)
the sale or transfer of shares of the Company by the Company and/or any one or
more of its shareholders, in one transaction or a series of transactions, to one
or more parties under circumstances whereby the holders of equity securities of
the Company prior to the transaction, hold less than 50% of the total voting
power of the surviving corporation;




 
(vi)
stockholder approval of a plan of liquidation and dissolution; or




 
(vii)
a change of the Chief Executive Officer of the Company.



(b)  Notwithstanding anything set forth herein to the contrary, in the event
that Employee, as a member of the Company’s Board of Directors, votes in favor
of any of the transactions described in either Section 14(a)(i), 14(a)(iii),
14(a)(iv), 14(a)(v) or 14(a)(vi) above, then in such event, there shall not be
deemed to have occurred a “Change In Control” for the purposes of this
Agreement.


(c) As used herein, the term “Good Reason” shall mean (i) reduction in
Employee’s (then) current Salary as in effect immediately preceding the Change
In Control; (ii) diminution, reduction or other adverse change in the Annual
Bonus or other incentive compensation opportunities available to Employee
immediately preceding the Change In Control; (iii) significant diminution of the
Employee’s title, position, authority or responsibility immediately preceding
the Change In Control; or (v) assignment to the Employee of duties incompatible
with the position occupied by the Employee immediately preceding the Change In
Control.


 
7

--------------------------------------------------------------------------------

 
 
17. Remedy. It is mutually understood and agreed that Employee’s services are
special, unique, unusual, extraordinary and of an intellectual character giving
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated in damages or in an action at law. Accordingly, in the event of any
breach of this Agreement by Employee, the Company shall be entitled to equitable
relief by way of injunction or otherwise in addition to damages the Company may
be entitled to recover. In addition, the Company shall be entitled to
reimbursement from Employee, upon request, of any and all reasonable attorneys’
fees and expenses incurred by it in enforcing any term or provision of this
Agreement.


18. Representations and Warranties of Employee. 


(a) In order to induce the Company to enter into this Agreement, Employee hereby
represents and warrants to the Company as follows: (i) Employee has the legal
capacity and unrestricted right to execute and deliver this Agreement and to
perform all of his obligations hereunder; (ii) the execution and delivery of
this Agreement by Employee and the performance of his obligations hereunder will
not violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement or other understanding to which Employee is a
party or by which he is or may be bound of subject; and (iii) Employee is not a
party to any instrument, agreement, document, arrangement or other understanding
with any person (other than the Company) requiring or restricting the use or
disclosure of any confidential information or the provision of any employment,
consulting or other services.


(b) Employee hereby agrees to indemnify and hold harmless the Company from and
against any and all losses, costs, damages and expenses (including, without
limitation, its reasonable attorneys’ fees) incurred or suffered by the Company
resulting from any breach by Employee of any of his representations or
warranties set forth herein.


19. Notices. All notices given hereunder shall be in writing and shall be deemed
effectively given when mailed, if sent by registered or certified mail, return
receipt requested, address to Employee at his address set forth on the first
page of this Agreement and to the Company at its address set forth on the first
page of this Agreement, Attention: Philip Bode, with a copy to Ellenoff Grossman
& Schole, LLP, 370 Lexington Avenue, 19th Floor, New York, New York 10016,
Attention: Barry I. Grossman, Esq., or at such address as such party shall have
designated by a notice given in accordance with this Paragraph 19.


20. Entire Agreement. This Agreement constitutes the entire understanding of the
parties with respect to its subject matter and no change, alteration or
modification hereof may be made except in writing signed by the parties hereto.
Any prior or other agreements, promises, negotiations, understandings or
representations not expressly set forth in this Agreement are of no force or
effect.


21. Severability. If any provision of this Agreement shall be unenforceable
under any applicable law, then notwithstanding such unenforceability, the
remainder of this Agreement shall continue in full force and effect.


 
8

--------------------------------------------------------------------------------

 
 
22. Amendments, Modifications, Waivers. No amendment, modification or waiver of
any provisions of this Agreement shall be effective unless the same shall be in
writing and signed by each of the parties hereto, and then such waiver or
consent shall be effective only in specific instances and for the specific
purpose for which given.


23. Assignment. Neither this Agreement, nor any of Employee’s rights, powers,
duties or obligations hereunder, may be assigned by Employee. This Agreement
shall be binding upon and inure to the benefit of Employee and his heirs and
legal representatives and the Company and its successors and assigns. Successors
of the Company shall include, without limitation, any corporation or
corporations acquiring, directly or indirectly, all or substantially all of the
assets of the Company, whether by merger, acquisition, consolidation, purchase
or otherwise, and such successor shall thereafter be deemed “the Company” for
purposes hereof.


24. Applicable Law. This Agreement shall be deemed to have been made, drafted,
negotiated and the transactions contemplated hereby consummated and fully
performed in the State of California and shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law rules thereof.


23. Jurisdiction and Venue. It is hereby irrevocably agreed that all disputes or
controversies between the Company and Employee arising out of, in connection
with or relating to this Agreement must be brought in the Superior Court of
California, Orange County or in the United States District Court for the
Southern District of California (if jurisdiction is available in such court).
Each party irrevocably and unconditionally commits to the in personam
jurisdiction of such courts and waives, to the fullest extent permitted by law,
any objections that it may now or hereafter have to the laying of the venue of
any such suit, action or proceeding brought in such courts, any claim that any
such suit and action or proceeding brought in such court has been brought in an
inconvenient forum. In any suit, action or proceeding, each party waives, to the
fullest extent it may effectively do so, personal service of any summons,
compliant or other process and agrees that the service thereof may be made by
certified or registered mail, addressed to such party at its address set forth
in Section 19 hereof.


25. Full Understanding. Employee represents and agrees that he fully understands
his right to discuss all aspects of this Agreement with his private attorney,
that to the extent, if any that he desired, he availed himself of this right,
that he has carefully read and fully understands all provisions of this
Agreement, that he is competent to execute this Agreement, that his agreement to
execute this Agreement has not been obtained by any duress and that he freely
and voluntarily enters into it, and that he has read this document in its
entirety and fully understands the meaning, intent and consequences of this
document, which is that it constitutes and agreement of employment.


26. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.


 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

       
ROCKETINFO, INC.
 
   
   
    By:   /s/ MARIA CAMILA MAZ  

--------------------------------------------------------------------------------

Name: MARIA CAMILA MAZ  
Title: DIRECTOR

 

       
EMPLOYEE
 
   
   
      William Ganz, President, ROCKETinfo  

--------------------------------------------------------------------------------

(Signature copy on file with attorney)  
William Ganz


Date: July 26, 2007

 
 
10

--------------------------------------------------------------------------------

 